Citation Nr: 0513933	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cicatrix of the left thigh and lateral surface of the left 
knee, with herniation of fascia and neuritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
cicatrix of the right pectoral region, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
cicatrix of the left arm and forearm, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis (RO), which denied the benefits sought on appeal.

The Board notes that the veteran's claims for increased 
disability evaluations for cicatrixes of the left thigh and 
knee, right pectoral region, and left arm and forearm were 
previously before the Board in November 2001 and August 2003.  
At that time, the Board remanded the veteran's claim for 
additional development including a new VA examination and an 
attempt to get medical evidence referenced by the veteran.  A 
VA examination was performed in May 2002.

Unfortunately, review of the record reveals that the appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The mandate of the August 2003 Board remand required the 
veteran be contacted and any medical records related to the 
veteran's cicatrixes of the left thigh and knee, right 
pectoral region, and left arm and forearm, from June 1999 to 
present, be associated with the claims folder.

It appears the AMC attempted to comply with the August 2003 
mandate, and returned the appeal to the Board.  In May 2005, 
the AMC received a note from the veteran indicating that he 
was to have an appointment with Dr. Impey (previously 
identified as a source of relevant medical records) in June 
2005.  The Board notes that the veteran is confined to a 
nursing home subsequent to a stroke and has limited mobility.  
The Board finds, in order to afford the veteran every 
opportunity to submit evidence supportive of his claim, it is 
necessary to again Remand the veteran's claim to the AMC.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should again contact the 
veteran and request him to provide the 
names and addresses of all health care 
providers who have treated him for his 
cicatrixes of the left thigh and knee, 
right pectoral region, and left arm and 
forearm.  The AMC/RO should, with 
specificity, explain to the veteran the 
importance and format of the VA Form 21-
4142, instructing him that he must 
complete one form for each medical 
provider, as well as instructing him on 
how to complete the form.  After securing 
any necessary authorization, the AMC/RO 
should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to:  records 
from Dr. Michael Impey and the relevant 
VA medical center(s) for the period from 
June 1999 to the present. 

For private physicians for which the 
veteran has already provided dates and 
addresses (including Dr. Impey), the RO 
should enclose in its correspondence a 
prepared VA Form 21-4142 for the 
veteran's signature.

For VA medical records, the RO should 
request records from the St. Louis, 
Missouri VA medical center and associated 
clinics from March 2005 to the present.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




